Title: Account of the Weathr. in Jan. [1773]
From: Washington, George
To: 




Jany. [1.] Calm, clear, & exceeding pleasant.
 


2. Calm & very pleasant in the Forenoon with Wind, Clouds, & Rain from the Southward & Eastward in the Afternoon.
 


3. Clear with the Wind pretty fresh first from the Southwest, & then from the Northwest. But neither Cold nor frosty.
 


4. A little Cool, but not frozen in the Morning. Clear, calm & pleasant afterwards.
 


5. Ground not frozen. Morning Cloudy & Calm—clear and Windy, but not cold afterwds.
 


6. Remarkable White frost, but Calm, clear and pleasant afterwards till the Evening when it clouded up & began to Rain.
 


7. Misty Morning but clear afterwards, with the Wind fresh from the South.
 


8. No Frost. Calm in the Forenoon Windy from the Westward afterwds. clear all day.
 



9. Very white frost & ground pretty hard froze. Wind after 10 Oclock fresh from the Southward.
 


10th. Lowering Morning. Clear Midday & Raining in the Evening with but little Wind & that Southerly.
 


11. Ground a little frozen. Clear & Calm day.
 


12. Wind fresh from the So. Wt. in the forenoon. Then shifting to the No. West blew hard but moderated towards Night. Clear all D[ay].
 


13. Lowering Morning & very like for Snow—ground hard froze. Afterwards clear. Wind South.
 


14. Raining more or less all day. Wind Easterly. Ground froze.
 


15. Ground froze—day clear & Cold. Wind very hard from the No. West.
 


16. Ground very hard froze—but calm and moderate after the Morning.
 


17. Wind Shifting to the No. West in the Night it turnd exceeding cold froze the ground very hard & shut up the Creeks. Thawd very little all day.
 


18. Very piercing. The River allmost froze over but opend with the Wind wch. contd. Northerly thawd none.
 


19. More moderate; the Wind getting Southerly but thawd little—lowering in the Evening.
 


20. A Sleet till the Afternoon, with the wind (tho not much of it) at No. East. After that thawing and foggy—quite Calm.
 


21. A little Snow in the Night—ground about an Inch thick in the Morning. Variable Weather in the forenoon but clear afterwards with the Wind No. of West but neitr, hard nor cold.
 


22. Ground hard froze, fore part of the day Cold, Wind at No. West. Latter part calm, clear and more moderate.
 



23. Ground very hard froze again and day variable—sometimes threatning snow—then promising to be fair and warm. Wind for the Most part Easterly but not much of it.
 


24. Ground very hard frozen. But little wind all day & that Easterly; with Rain now and then all the Afternoon. Evening moderate.
 


25. Ground froze again, but afterwards thawd—notwithstanding the Wind blew fresh from No. West till the Eveng.—clear all day.
 


26. Wind Southerly, & day moderate, but cloudy and lowering.
 


27. Raining very slow, and moderately all the forenoon, and ceasd about Noon. No wind all day, and Warm. No frost in the Morning it beginning to Rain in the Night.
 


28. No Frost. Very warm all day. Wind blew very fresh from the Southward which veer’d round to the Northwest before Morning & turnd very cold.
 


29. Exceeding cold—ground very hard froze & the Wind blowing very hard from the Northwest till the Evening when it lulld.
 


30. Ground very hard froze & thin Ice almost over the whole River. Day moderate with but little Wind & that Southerly.
 


31. Wind Southerly, all day & towards the Evening fresh. Cloudy more or less all the day.
